The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 18, 2014

                                        No. 04-14-00279-CR

                                         Filiberto SIERRA,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR8109
                          Honorable Mary D. Roman, Judge Presiding

                                           ORDER
      The reporter’s record was originally due June 9, 2014. When it was not filed, we notified
the court reporter. In response, the reporter filed a notice of late record, requesting that this court
extend the deadline for filing the brief to July 17, 2014. We GRANT the court reporter’s
requested extension of time and ORDER the court reporter to file the record in this court on or
before July 17, 2014.

      We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court